     Case 2:19-cv-00334-APG-CWH Document 6 Filed 04/01/19 Page 1 of 2



 1   KRISTEN T. GALLAGHER(NSBN 9561)
     AMANDA M. PERACH (NSBN 12399)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   kgallagher@mcdonaldcarano.com
     aperach@mcdonaldcarano.com
 5
     Attorneys for Defendant
 6   Portfolio Recovery Associates, LLC

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10   TRENTON WALKER, INDIVIDUALLY                      Case No.: 2:19-cv-00334-APG-CWH
     AND ON BEHALF OF ALL OTHERS
11   SIMILARLY SITUATED
                                                           STIPULATION AND ORDER
12                         Plaintiff,                  EXTENDING TIME FOR DEFENDANT
                                                         TO RESPOND TO PLAINTIFF’S
13          vs.                                                  COMPLAINT

14   PORTFOLIO RECOVERY ASSOCIATES,                                   (First Request)
     LLC, AND JOHN DOES 1-25
15
                           Defendants.
16

17         Pursuant to Local Rules IA 6-1 and 7-1, defendant Portfolio Recovery Associates, LLC

18   (“PRA”) and plaintiff Trenton Walker (“Walker”), hereby stipulate, agree and respectfully request

19   that the Court extend the deadline for PRA to answer or otherwise respond to Walker’s Complaint

20   (ECF No. 1) from April 3, 2019 to April 17, 2019. PRA has requested additional time to respond

21   to the Complaint as counsel has just recently been retained and Walker does not object.

22   …

23   …

24   …

25   …

26   …

27   …

28   …
     Case 2:19-cv-00334-APG-CWH Document 6 Filed 04/01/19 Page 2 of 2



 1        The request is not for purposes of delay. This is the first request by the parties.

 2         DATED this 1st day of April, 2019.

 3   McDONALD CARANO LLP                                 THE LAW OFFICES OF
                                                         ROBERT M. TZALL
 4
     By: /s/ Kristen T. Gallagher                        By: /s/ Robert M. Tzall
 5       Kristen T. Gallagher (NSBN 9561)                    Robert M. Tzall (NSBN 13412)
         Amanda M. Perach (NSBN 12399)                       7735 Commercial Way, Suite 100
 6       2300 West Sahara Avenue, Suite 1200                 Henderson, NV 89011
         Las Vegas, Nevada 89102                             Telephone: (702) 666-0233
 7       Telephone: (702) 873-4100                           robert@tzalllegal.com
         kgallagher@mcdonaldcarano.com
 8       aperach@mcdonaldcarano.com                           Attorney for Plaintiff Trenton Walker

 9       Attorneys for Defendant Portfolio Recovery
         Associates, LLC
10

11                                                IT IS SO ORDERED:
12

13                                                ___________________________________
                                                  UNITED STATES DISTRICT   JUDGE
                                                                  MAGISTRATE    JUDGE
14
                                                         April 3, 2019
                                                  DATED: ________________________
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
